             Case 7:96-mj-01161-MRG Document 4 Filed 11/20/20 Page 1 of 1


 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------
 UNITED STATES OF AMERICA, .
                                                                Case No. : 96 MJ 01161         (MRG)
                                          Plaintiff,
                                                                ORDER OF DISMISSAL
                         -against-
              Juan Valerio



                                          Defendant.



         Motion by the Government to dismiss is granted and the above-captioned case is hereby

dismissed.




                                                                  SO ORDERED.




                                                                  Hon. Martin R.    dberg,
                                                                  United States Magistrate Judge




Dated:           20     day of _N_o_v_em_b_e_r_ _ _ __, 20.3.Q_
                Poughkeepsie, New York
